Case 2:21-cv-02920-GRB-SIL Document 15 Filed 08/10/21 Page 1 of 1 PageID #: 71




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK


TIMOTHY DANIELS,

                    Plaintiff,

         v.                                         DEFENDANT HOFSTRA
                                                    UNIVERSITY’S RULE 7.1
HOFSTRA UNIVERSITY, HERMAN                          DISCLOSURE
BERLINER, BENJAMIN RIFKIN, and JOHN
and JANE DOES 1 – 5
                                                     Case No.: 2:21-cv-02920
                    Defendants.




         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Hofstra University, by and

through its undersigned counsel of record, certifies that it has no corporate parents, subsidiaries

or affiliates that are publicly held.



Dated: August 10, 2021
New York, New York
                                         ORRICK, HERRINGTON & SUTCLIFFE LLP



                                         By:    /s/ Jill L. Rosenberg
                                                Jill L. Rosenberg
                                                51 West 52nd Street
                                                New York, NY 10019
                                                jrosenberg@orrick.com
                                                212-506-5000
                                         Attorneys for Defendant Hofstra University




4146-5642-6288.1
